--------------------------------------------------------------------------------

Exhibit 10.1

 



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of January 1, 2015 is
entered into by and between Aceto Corporation, a New York corporation (the
“Company”), and Salvatore Guccione (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of an employment agreement between the Executive and the Company dated as
of the 29th day of February, 2012 (the “Original Employment Agreement”);
 
WHEREAS, in accordance with Section 2 of the Original Employment Agreement, the
Employment Term (as defined in the Original Employment Agreement) will expire on
December 31, 2014 (the “Original Employment Agreement Expiration Date”);
 
WHEREAS, the Company desires to continue to employ the Executive following the
Expiration of the Original Employment Agreement Expiration Date, and the
Executive desires to continue such employment following the Original Employment
Agreement Expiration Date, on the terms and subject to the conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:
 
1.            EMPLOYMENT TERM.
 
(a)          The Original Employment Agreement shall expire, terminate and be
deemed of no further force or effect as of 11:59 p.m. on the Original Employment
Agreement Expiration Date. For the avoidance of doubt, it is understood and
agreed that this Agreement constitutes a “new employment agreement” (as that
term is used in Section 1(b) of the Original Employment Agreement) and, as such,
the termination of the Original Employment Agreement shall not be deemed “a
termination of the Executive by the Company other than for Cause under this
Agreement as of the Conclusion of the Employment Term” (as such phrase is used
in Section 1(b) of the Original Employment Agreement).
 
(b)          The term of the Executive’s employment under this Agreement shall
commence as of January 1, 2015 (the “Effective Date”) and, subject to earlier
termination of the Executive’s employment pursuant to Section 4 below or
extension pursuant to Section 1(c) below, shall expire on December 31, 2017 (the
“Employment Term”).
 
(c)          Between August 1, 2017 and November 30, 2017 the Company and the
Executive shall meet and enter into good faith discussions regarding (i) an
extension of the Employment Term under this Agreement, (ii) a new employment
agreement, or (iii) the Executive’s continued employment by the Company beyond
the Employment Term as an at-will employee.  In the event such discussions do
not result in an agreement with respect to continued employment after the
conclusion of the Employment Term, either party may terminate the Executive’s
employment with the Company at the conclusion of the Employment Term upon
delivery of a Notice of Termination to the other party prior to December 1, 2017
and such termination shall be deemed a termination of the Executive by the
Company other than for Cause under this Agreement as of the Conclusion of the
Employment Term.
 

 

 

 

 
(d)         Unless the parties enter into a new employment agreement pursuant to
Section 1(c) above, if the Executive remains employed by the Company following
the expiration of the Employment Term, it is hereby agreed and acknowledged
that, from and after the expiration of the Employment Term, the Executive will
be an at-will employee of the Company with all benefits, duties and
responsibilities currently in effect and nothing herein shall entitle the
Executive to continued employment with the Company.
 
2.            TERMS OF EMPLOYMENT.
 
(a)         Positions and Location.  At the commencement of the Employment Term,
the Executive shall hold the titles of President and Chief Executive Officer of
the Company.  The Executive’s services shall be performed principally at the
Company’s headquarters.  However, from time to time, the Executive may be
required by his job responsibilities to travel on Company business, and the
Executive agrees to do so.  The Executive shall not be required to relocate from
the Port Washington, New York area unless the Company relocates its corporate
headquarters, in which event the Executive may be required (subject to the terms
and conditions of, and the Executive’s rights under, any other agreement between
the Company and the Executive then in effect regarding the relocation of the
Executive, including without limitation any change in control or similar
agreement then in effect) to relocate to such location.
 
(b)         Duties and Responsibilities.  During the Employment Term, the
Executive shall have such duties and responsibilities, commensurate with his
positions, as are assigned by the Board of Directors of the Company from time to
time and the Executive shall devote substantially all of his business time,
ability, energies and attention to the performance of such duties and
responsibilities.  The Executive’s employment under this Agreement shall be the
Executive’s exclusive employment during the Employment Term.  The Executive may
not engage, directly or indirectly, in any other business, investment or other
activity that interferes with the Executive’s performance of the Executive’s
duties and responsibilities hereunder, is contrary to the interest of the
Company or any of its subsidiaries, or requires any significant portion of the
Executive’s business time.  The foregoing notwithstanding, the parties recognize
and agree that the Executive may manage his passive personal investments and
engage in civic, charitable or religious activities that (in either case) do not
conflict with the business and affairs of the Company or interfere with the
Executive’s performance of his duties and responsibilities hereunder. Other than
the Company or its subsidiaries during the Employment Term, the Executive may
serve on one other board of directors of either a public or private company that
does not conflict with the business and affairs of the Company or interfere with
the Executive’s performance of his duties and responsibilities hereunder. The
Executive will seek prior written approval of the Board of Directors of the
Company (the “Board”) for any such Board service, such consent shall not be
unreasonably withheld. The Executive shall be permitted to retain any
compensation received for approved service on any unaffiliated entity’s board of
directors.
 

-2-

 

 

 
(c)         Other Positions.  If requested by the Company, during the Employment
Term, the Executive shall serve as a director, officer or employee of any
subsidiary of the Company for no additional compensation.
 
(d)         Compliance with Company Policies.  At all times during the
Employment Term, the Executive shall be in conformance and comply with all
material Company policies, rules and regulations governing benefits and the
conduct of its employees, now in effect, or as subsequently adopted or amended,
including, but not limited to, the Company’s Code of Business Conduct and
Ethics.
 
3.            COMPENSATION AND BENEFITS.
 
(a)          Base Salary.  The Executive’s initial base salary during the
Employment Term shall be at the rate of Five Hundred Eighty-Four Thousand Eight
Hundred Ninety and 63/100 Dollars ($584,890.63) per annum, which base salary may
be adjusted (but not decreased) annually at the discretion of the Compensation
Committee (the “Committee”) of the Board (such base salary, as may be adjusted
in accordance herewith, the “Base Salary”).  The Base Salary will be payable in
substantially equal installments in accordance with the Company’s normal payroll
practices as in effect from time to time.  The Company shall deduct from each
such installment all amounts required to be deducted or withheld under
applicable law or under any employee benefit plan or program in which the
Executive participates.
 
(b)          Annual Performance Award.  During the Employment Term,
the Executive shall be eligible to participate in the Company’s annual
performance award program for senior executives as in effect from time to
time.  The Executive’s target performance award shall not be less than sixty
percent (60%) of Base Salary.  The amount of the performance award for each
fiscal year, if any, shall be based on Company performance and individual
performance for the relevant year, as determined by the Board or the Committee,
in its sole discretion.  The performance award shall be payable in accordance
with the terms of the Company’s performance award program in effect from time to
time.
 
(c)          Expenses.  During the Employment Term, the Executive shall be
entitled to receive reimbursement or seek direct payment to vendors for all
reasonable business expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company in effect from time to
time.  The Executive shall furnish to the Company documentary evidence of such
expenses in the form required to comply with the Company’s policies and
applicable tax laws for the substantiation of such expenses.
 
(d)          Paid Time Off.  During the Employment Term, the Executive shall be
entitled to paid vacation holidays, personal days and sick leave in accordance
with the policies, programs and practices of the Company in effect from time to
time.
 
(e)          Car Allowance.  During the Employment Term, the Company shall
provide the Executive with the use of a Company automobile in accordance with
the Company’s then current automobile policy.
 

-3-

 

 

 
(f)           Other Benefits.  During the Employment Term, the Executive shall
be eligible to receive the employee benefits generally provided by the Company
to its other senior executives, including (upon satisfying applicable
eligibility requirements) participation in the Company’s supplemental executive
retirement plan and health insurance, life insurance, and flexible spending
plans.  Nothing provided for herein shall limit the Company’s right to amend,
modify or terminate any of its employee benefit plans or programs at any time.
 
4.            TERMINATION OF EMPLOYMENT.
 
(a)          Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term, the Company may terminate the Executive’s
employment for Disability upon Notice of Termination to the Executive.  In such
event, the Executive’s employment with the Company shall terminate effective on
the thirtieth day after receipt by the Executive of such notice (“Disability
Effective Date”).  For purposes of this Agreement, “Disability” shall mean the
Executive’s inability, due to physical or mental illness, injury or incapacity,
to substantially perform his duties and responsibilities hereunder, with any
legally required reasonable accommodation, for a total of ninety (90)
consecutive days or for a total of six (6) months (whether or not consecutive)
within any twelve (12) consecutive months.
 
(b)          By the Company for Cause.  The Company may terminate the
Executive’s employment at any time during the Employment Term for Cause upon
Notice of Termination to the Executive.  For purposes of this Agreement, “Cause”
shall mean and be limited to: (i) the conviction of the Executive for committing
an act of fraud, embezzlement, theft or other act constituting a felony, or the
guilty or nolo contendere plea of the Executive to such a felony; (ii) fraud,
embezzlement, theft or other misappropriation by the Executive of funds or
property of the Company or any of its subsidiaries; (iii) material neglect, or
refusal by the Executive to discharge, perform or observe the Executive’s job
duties and responsibilities, provided the Executive has been given written
notice of such neglect or refusal, and has not cured such neglect or refusal
within ten (10) business days thereafter; or (iv) material breach of the
Executive’s obligations under this Agreement, including (without limitation) any
of the covenants set forth in Section 6 of this Agreement.
 
(c)          By the Company other than for Cause.  The Company may terminate the
Executive’s employment other than for Cause at any time during the Employment
Term upon thirty (30) days’ Notice of Termination to the Executive.
 
(d)          By the Executive for Good Reason.  The Executive may terminate his
employment for Good Reason at any time during the Employment Term upon delivery
of a Notice of Termination to the Company.  For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s written consent: (i) the material diminution of the Executive’s
CEO duties, responsibilities and authorities as contemplated by Section 2 of
this Agreement, or any other action by the Company which results in a material
diminution in such authority, duties or responsibilities (excluding for this
purpose an isolated and insubstantial action not taken in bad faith) or (ii) any
material failure by the Company to comply with any of its obligations under this
Agreement or make any payment owed hereunder to the Executive when
due.  Notwithstanding the foregoing, (1) the Executive is required to provide
notice of any such condition to the Company within forty-five (45) days after
the Executive becomes aware of a condition that gives the Executive the right to
terminate his employment with the Company for Good Reason, and the Company will
then have thirty (30) days to cure and/or remedy such condition, prior to the
existence of such condition being deemed to be “Good Reason,” and (2) the
Executive’s termination for Good Reason must occur within one hundred eighty
(180) days after the Executive becomes aware of a condition that gives the
Executive the right to terminate his employment with the Company for Good
Reason.
 

-4-

 

 

 
(e)          By the Executive other than for Good Reason.  The Executive may
terminate his employment other than for Good Reason at any time during the
Employment Term upon ninety (90) days’ Notice of Termination to the Company
(which notice period may be waived by the Company in writing).
 
(f)           Termination following a Change in Control.  As set forth in the
Change In Control Agreement dated as of July 2, 2012 between the Company and the
Executive and Amendment No. 1 to the Change in Control Agreement dated December
26, 2013 (collectively, the “CIC Agreement”), following the occurrence of a
Change in Control that occurs during the Employment Term (i) if the Executive is
terminated by the Company other than for Cause (as defined above) on or before
the second anniversary of such Change in Control, or (ii) the Executive
terminates his employment for Good Reason (as defined above) on or before the
second anniversary of such Change in Control, the provisions of the CIC
Agreement shall govern in respect of the subject matters thereof. In the event
of any conflict between terms or provisions of this Agreement and the CIC
Agreement, the terms and provisions of this Agreement shall apply. A copy of the
CIC Agreement is attached hereto as Appendix A.
 
(g)          Notice of Termination.  Any termination by the Company or by the
Executive (except because of his death) of the Executive’s employment shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with this Agreement. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of the basis for termination shall not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.  For purposes of this
Agreement, “Notice of Termination” shall mean a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the termination date.
 
(h)          Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination or the
last date of Executive’s employment with the Company, whichever is later;
provided, that if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
 

-5-

 

 

 
5.            EFFECT OF TERMINATION.
 
(a)          By the Company other than for Cause or by the Executive for Good
Reason.
 
   i.         If the Company shall terminate the Executive’s employment other
than for Cause pursuant to Section 4(c) above (or is deemed to terminate the
Executive’s employment other than for Cause pursuant to Section 1(c) above) or
the Executive shall terminate his employment pursuant to Section 1(c) or for
Good Reason pursuant to Section 4(d) above, in full discharge of all of the
Company’s obligations to the Executive (or his beneficiaries or estate, as the
case may be):
 
   1.         The Company shall pay to the Executive within thirty (30) days of
the Date of Termination (or on such earlier date as is required by applicable
law), (a) any accrued but unpaid Base Salary, (b) any earned but unpaid annual
performance award for the prior fiscal year, (c) any accrued but unused vacation
pay, and (d) any unreimbursed business expenses properly incurred by the
Executive prior to the Date of Termination (collectively, the “Accrued
Obligations”).
 
   2.         Additionally the Company shall (a) continue to pay the Executive
for twenty-four (24) months in accordance with payroll practices in effect at
that time  the Executive’s Base Salary, at the rate then in effect, following
the Date of Termination (the “Severance Period”) (b) make a lump sum cash
payment to the Executive which will be based upon and equal to the past two
years earned “Performance Award” and (c) accelerate the vesting to the date of
termination on all outstanding unvested Stock Options, Restricted Stock Units
and Restricted Stock Awards the company had previously granted as part of the
severance package and which will be subject to the exercise provisions in the
Corporate Trading Policy.  The payments and acceleration set forth in this
Section 5(a)(i)(2) shall collectively be referred to in this Agreement as
“Severance.”
 

-6-

 

 

 
  3.         The payment obligations of the Company in this Section 5 are
conditioned and subject to  the Executive signing a timely and effective release
of claims in form and substance reasonably acceptable to both the Company and
Executive (which the Company shall deliver to the Executive not more than seven
(7) days after the Date of Termination) under which the Executive releases and
discharges the Company, and its subsidiaries and affiliates and each of their
current and former officers, directors, employees and agents from any claims and
causes of action of any kind, including, but not limited to, claims and causes
of actions arising out of the Executive’s employment or termination of
employment and which also includes a mutual non-disparagement covenant (the
“Release”).  Subject to Section 5(a)(ii), (iii) and (iv) below and Section 7(g)
below, if the Executive is entitled to receive payment under Section 5(a)(2)(a)
of this Agreement, it will be provided in the form of salary continuation,
payable in accordance with the normal payroll practices of the Company, with
the  first payment  made on the Company’s next regular payday for its executives
following the expiration of sixty (60) day period following the Date of
Termination (which first payment shall be retroactive to the Date of
Termination), but only if the Release, signed by the Executive, has been
received by the Company not more than forty-five (45) days after the Date of
Termination and become effective and non-revocable on or before the expiration
of that sixty (60) day period.  If the Executive fails to execute and deliver
the Release in such a timely manner so as to permit any revocation period to
expire prior to the end of such sixty (60) day period, or timely revokes the
Executive’s acceptance of the Release following its execution, the Executive
shall not be entitled to the Severance.  For clarification purposes, the
Executive shall remain entitled to Severance after the Employment Term if (A)
the Company terminates the Executive’s employment other than for Cause, (B) the
Executive terminates his employment for Good Reason, or (C) employment
terminates pursuant to Section 1(c).  For purposes of this Section 5(a)(i)(3),
the definitions of Cause and Good Reason set forth in Section 4 shall be
incorporated into this Section 5 by reference and pursuant to Section 7 such
definitions incorporated by reference shall survive any termination of this
Agreement.
 
  4.         To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive (or his beneficiaries or estate, as the
case may be) any other amounts or benefits required to be paid or provided or
which the Executive (or his beneficiaries or estate, as the case may be) is
eligible to receive under any employee benefit plan, program or policy of the
Company (other than the Company severance policy, in which the Executive is not
eligible to participate) through the Date of Termination or as a result of the
termination of the Executive’s employment (the “Other Benefits”), such Other
Benefits to be paid or provided in accordance with the terms of the applicable
plan, program or policy in effect from time to time.
 
      ii.         The Executive shall not be required to mitigate any payment
provided for or made pursuant to this Agreement by seeking or accepting
employment during the Severance Period.
 
              iii.        Notwithstanding anything herein to the contrary, the
Company shall have no obligation to pay the Severance to the Executive in the
event that the Executive materially breached any of the covenants set forth in
Section 6 of this Agreement relating to confidentiality, non-competition,
non-solicitation, non-disparagement or proprietary rights; provided that
Executive shall have the right to seek a judicial determination as to whether
such a material breach has occurred.
 

-7-

 

 

 
       iv.        If the Executive is financially indebted to the Company or any
of its subsidiaries or affiliates on the Date of Termination, then (subject to
applicable law) the Severance may, in the Company’s determination, be reduced,
dollar-for-dollar, by such indebtedness (together with all accrued interest
thereon) in repayment thereof.
 
(b)      Death or Disability.  If the Executive’s employment is terminated as a
result of the Executive’s death or Disability pursuant to Section 4(a) above,
the Company will pay or provide to the Executive (or his beneficiaries or
estate, as the case may be) Severance, any Accrued Obligations and the Other
Benefits in full discharge of all of the Company’s obligations to the Executive
(or his beneficiaries or estate, as the case may be), in each case to the extent
theretofore unpaid. Notwithstanding any other provisions in this Agreement any
unpaid or Accrued Obligations and Severance shall be paid to the Executive (or
his beneficiaries or estate, as the case may be) within thirty (30) days of the
Death or date of certified Disability. The Company at its discretion may choose
to take a life insurance or Disability insurance policy on the executive with
the Company as beneficiary and the executive will cooperate fully in that
pursuit.
 
                (c)          By the Company for Cause or by the Executive other
than for Good Reason. If the Company terminates the Executive’s employment for
Cause pursuant to Section 4(b) above or the Executive terminates his employment
other than for Good Reason pursuant to Section 4(e) above, the Company will pay
or provide to the Executive, in full discharge of all of the Company’s
obligations to the Executive (or his beneficiaries or estate, as the case may
be), only the Accrued Obligations and the Other Benefits, in each case to the
extent theretofore unpaid.  The Accrued Obligations shall be paid to the
Executive (or his beneficiaries or estate, as the case may be) within thirty
(30) days of the Date of Termination (or on such earlier date as is required by
applicable law).   For the avoidance of doubt, this Section 5(c) shall not apply
in the event the Company is deemed to terminate the Executive’s employment other
than for Cause pursuant to Section 1(c) above.
 
(d)          Exclusive Remedy.  Upon execution and delivery of the Release, the
provisions of this Section 5 shall constitute the Executive’s sole and exclusive
remedy for the termination of his employment with the Company.  Without limiting
the foregoing, the Executive hereby acknowledges that he is not eligible for any
payments or benefits under the Company’s severance policy.
 
(e)          Removal from all Positions.  If the Executive’s employment is
terminated for any reason, he shall be deemed to resign as of the Date of
Termination from any and all positions he holds with the Company and each of its
subsidiaries and affiliates, including, but not limited to, from his positions
as an officer of the Company and as a member of the Board.
 

-8-

 

 

 
6.            COVENANTS:
 
The Executive acknowledges that the Executive’s employment hereunder will
provide the Executive with access on a continual basis to confidential and
proprietary information concerning the Company and its subsidiaries and
affiliates (collectively, “Aceto”), which is not readily available to the public
and that the Company would not enter into this Agreement but for the covenants
(the “Restrictive Covenants”) contained in this Section 6.
 
(a)          Confidential Information.  “Confidential Information” means any
information concerning or referring in any way to the business of Aceto
disclosed to or acquired by the Executive through or as a consequence of the
Executive’s employment with the Company.  For purposes of this Agreement,
Confidential Information consists of information proprietary to Aceto which is
not generally known to the public and which in the ordinary course of business
is maintained by Aceto as confidential.  By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Aceto’s products, concepts, processes,
machines, engineering, research and development.  Confidential Information also
includes, without limitation, information in any way concerning or referring to
Aceto’s business methods, business plans, business acquisition and disposition
plans, forecasts and projections, operations, organizational structure,
finances, customers, funding, pricing, costing, marketing, purchasing,
merchandising, sales, products, product information, suppliers, customers,
employees or their compensation, data processing, software and all other
information designated by Aceto as “confidential.”  Confidential Information
shall not include any information or material that is or becomes generally
available to the public other than as a result of a wrongful disclosure by (x)
the Executive or (y) any other person bound by a duty of confidentiality or
similar duty owed to Aceto.
 
(b)          Duty of Confidentiality.  The Executive will maintain in confidence
and will not, directly or indirectly, disclose or use (or allow others working
with or related to the Executive to disclose or use), either during or after the
Employment Term, any Confidential Information belonging to Aceto, whether in
oral, written, electronic or permanent form, except solely to the extent
necessary to perform authorized services on behalf of Aceto.  In this regard,
the Executive is expressly permitted to release confidential information to
governmental agencies or pursuant to any judicial process if counsel to Aceto
reasonably determines that it is in the best interest of Aceto or if Executive
is so required by a governmental agency or judicial process; provided that prior
to such disclosure the Executive shall inform the Company of the contemplated
disclosure and will assist the Company at the Company’s expense in seeking to
obtain confidential treatment of such disclosed Confidential Information.  Upon
termination of the Executive’s employment, or at the request of Aceto prior to
his termination, the Executive shall deliver forthwith to Aceto all original
Confidential Information (and all copies thereof) in the Executive’s possession
or control belonging to Aceto and all tangible items embodying or containing
Confidential Information.
 
(c)          Documents, Records, Etc.  All documents, records, data, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by Aceto or are produced by
the Executive in connection with the Executive’s services will be and remain the
sole property of Aceto.  The Executive will return to Aceto all such materials
and property promptly upon the termination of the Executive’s employment or
sooner if requested by Aceto.
 

-9-

 

 

 
(d)          Assignment of Rights.  The Executive shall make full and prompt
disclosure to the Company of any and all designs, intellectual property,
software, inventions, discoveries, or improvements (individually and
collectively, “Inventions”) made by the Executive as a result or product of his
employment relationship with the Company.  The Executive hereby assigns to the
Company without additional compensation the entire worldwide right, title and
interest in and to such Inventions, and related intellectual property rights and
without limitation all copyrights, copyright renewals or reversions, trademarks,
trade names, trade dress rights, industrial design, industrial model,
inventions, priority rights, patent rights, patent applications, patents, design
patents and any other rights or protections in connection therewith or related
thereto, for exploitation in any form or medium, of any kind or nature
whatsoever, whether now known or hereafter devised.  To the extent that any work
created by the Executive during the Employment Term can be a work for hire
pursuant to applicable law, the parties deem such work a work for hire and the
Company shall be considered the author thereof.  The Executive shall, at the
request of the Company, without additional compensation from time to time
execute, acknowledge and deliver to the Company such instruments and documents
as the Company may require to perfect, transfer and vest in the Company the
entire right, title and interest in and to such inventions.  In the event that
the Executive does not timely perform such obligations, the Executive hereby
makes the Company and its officers his attorney-in-fact and gives them the power
of attorney to perform such obligations and to execute such documents on the
Executive’s behalf.  The Executive shall cooperate with the Company upon the
Company’s request and at the Company’s cost but without additional compensation
in the preparation and prosecution of patent, trademark, industrial design and
model, and copyright applications worldwide for protection of rights to any
Inventions.
 
(e)          Non-Competition.  In consideration for the Base Salary and other
payments and consideration to be provided to the Executive pursuant to this
Agreement, during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, either for himself or any other person, own,
manage, control, materially participate in, invest in, loan money to, permit his
name to be used by, act as consultant or advisor to, render services for (alone
or in association with any person, firm, corporation or other business
organization) or otherwise assist in any manner any business which is a
competitor of or is in the same or substantially similar line of business as a
substantial portion of the Company’s business or of the business of any
subsidiary of the Company (collectively, a “Competitor”).  Notwithstanding the
forgoing, nothing herein shall prohibit the Executive from being a passive owner
of not more than five percent (5%) of the equity securities of a Competitor
(whether or not such company is publicly traded), so long as he has no active
participation in the business of such “Competitor” that is directly in
competition with the Rising subsidiary of Aceto Corporation. Nothing herein
however shall prevent Executive from being employed or engaged at a company or
firm that owns, houses, or otherwise manages a subsidiary, division, segment,
that is a Competitor, provided that the executive does not actively participate
in the portion of that business that is the Competitor. For purposes hereof, the
term “Restricted Period” means the period commencing with the Effective Date of
separation and ending, in accordance with this Section 6, on the date which is
two (2) years after the Date of Termination, other than in the case of the
Executive or third party having “triggered” the provisions of an existing Change
in Control agreement between the Executive and the company.
 

-10-

 

 

 
(f)           Non-Solicitation.  During the Restricted Period, the Executive
shall not, directly or indirectly, (i) induce or attempt to induce or aid others
in inducing anyone working at or providing services to the Company or any
subsidiary of the Company to cease working at the Company or any such
subsidiary, or in any way interfere with the relationship between the Company or
any subsidiary of the Company and anyone working at or providing services to the
Company or any such subsidiary except in the proper exercise of the Executive’s
authority or (ii) in any way interfere with the relationship between the Company
or any subsidiary of the Company, on the one hand, and any customer, supplier,
licensee or other business relation of the Company or any subsidiary of the
Company, on the other hand.
 
(g)          Scope.  If, at the time of enforcement of this Section 6, a court
of competent jurisdiction shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the stated duration, scope, area or other restrictions
shall be reduced to the maximum duration, scope, area or other restrictions
permitted under such circumstances.
 
(h)          Tolling of Restricted Period.  The Restricted Period shall be
extended for an amount of time equal to the time period during which a court of
competent jurisdiction determines that the Executive was in violation of any
provision of Section 6(e) or (f) and shall continue (but shall not be extended
(other than pursuant to this Section 6(h)) through any action, suit or
proceedings arising out of or relating to Section 6(e) or (f).
 
(i)           No Defense.  The existence or assertion of any claim of or by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in this Section 6.
 
(j)           Reasonableness; Injunction.  The Executive acknowledges and agrees
that (i) the Executive has had an opportunity to seek advice of counsel in
connection with this Agreement, (ii) the Restrictive Covenants are reasonable in
scope and in all other respects, (iii) any violation of the Restrictive
Covenants will result in irreparable injury to the Company, (iv) money damages
would be an inadequate remedy at law for the Company in the event of a breach of
any of the Restrictive Covenants by the Executive, and (v) specific performance
in the form of injunctive relief would be an adequate remedy for the
Company.  If the Executive breaches or threatens to breach a Restrictive
Covenant, the Company shall be entitled, in addition to all other remedies, to
seek an injunction restraining any such breach, without any bond or other
security being required and without the necessity of showing actual damages.
 
7.            GENERAL PROVISIONS:
 
(a)          Expenses.  The Company and the Executive shall bear their own
costs, fees and expenses in connection with the negotiation, preparation and
execution of this Agreement.
 

-11-

 

 

 
(b)          Entire Agreement.  Effective as of January 1, 2015, this Agreement
and the CIC Agreement then in effect contain a complete statement of all of the
terms of the arrangements between the Executive and the Company with respect to
the Executive’s employment by the Company and supersedes any and all other
agreements, whether oral or in writing, between the parties hereto with respect
to the subject matter hereof including, without limitation any previous
Employment Agreement between the parties.   Each party acknowledges that no
representations, inducements, promises or agreements, whether oral or in
writing, have been made by any party, or on behalf of any party, which are not
embodied herein.  No subsequent agreement, promise or statement not contained in
this Agreement shall be valid and binding, unless agreed to in writing and
signed by the parties sought to be bound thereby.
 
(c)          Survival.  The provisions of Sections 5, 6 and 7 of this Agreement
which by their terms imply continuation beyond the end of the Employment Term
shall survive notwithstanding any termination or expiration of the Employment
Term.
 
(d)          No Other Contracts.  The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance of the Executive’s obligations hereunder, shall
constitute a default under or a breach of any other agreement or contract to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance of
the Executive’s duties and obligations hereunder give rise to any claim or
charge against either the Executive, the Company or any of its affiliates based
upon any other contract, or agreement to which the Executive is a party or by
which the Executive is bound.  The Executive shall indemnify the Company and
hold it harmless against any and all claims that execution and delivery of this
Agreement by the Executive or Executive’s performance of his obligations
hereunder constitutes a default under or a breach of any other agreement or
contract to which the Executive is a party or by which the Executive is bound.
 
(e)          Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, faxed, or sent
by nationally recognized overnight courier service (with next business day
delivery requested).  Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party, in
the case of faxed notice, upon transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication.  Any such notice or communication shall be addressed as follows:
 
   If to the Company to:
 
Aceto Corporation
4 Tri Harbor Court
Port Washington, New York 11050
Telephone:  516.627.6000
Facsimile:  516.478.9814
Attn: General Counsel
 
   If to the Executive, to him at the offices of the Company with a copy to him
at his home address, set forth in the records of the Company.
 
Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.
 

-12-

 

 

 
(f)           Governing Law; Jurisdiction. Any and all actions or controversies
arising out of this Agreement, the Executive’s employment by the Company or the
termination thereof, including, without limitation, breach of contract and tort
claims, shall be construed and enforced in accordance with the internal laws of
the State of New York, without regard to any choice of law or conflicting
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of New York
to be applied.  Any and all actions arising out of this Agreement or the
Executive’s employment by Company or the termination thereof shall be brought
and heard in the state and federal courts located in Nassau County, New York and
the parties hereto hereby irrevocably submit to the exclusive jurisdiction of
any such courts.  THE COMPANY AND THE EXECUTIVE HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY AND ALL
MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO
SPECIFICALLY WITH RESPECT TO THIS WAIVER.
 
(g)          Compliance with Code Section 409A.  The intent of the parties is
that payments and benefits under this Agreement comply with or are exempt from
Section 409A of the Code and this Agreement shall be interpreted and construed
in a manner that establishes an exemption from (or compliance with) the
requirements of Code Section 409A.  Any terms of this Agreement that are
undefined or ambiguous shall be interpreted in a manner that complies with Code
Section 409A to the extent necessary to comply with Code Section 409A.  If for
any reason, such as imprecision in drafting, any provision of this Agreement
does not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, such provision shall be considered ambiguous
as to its exemption from (or compliance with) Code Section 409A and shall be
interpreted in a manner consistent with such intent.  Notwithstanding anything
herein to the contrary, (i) if, on the Date of Termination, the Executive is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Code Section 409A, then the Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the date that is the first business day of the seventh
month following the Date of Termination (or the earliest date as is permitted
under Code Section 409A), and (ii) if any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that preserves the economic benefit and original intent thereof but
does not cause such an accelerated or additional tax. In the event that payments
under this Agreement are deferred pursuant to this Section in order to prevent
any accelerated tax or additional tax under Code Section 409A, then such
payments shall be paid at the time specified under this Section without any
interest thereon. Notwithstanding anything to the contrary herein, to the extent
required by Code Section 409A, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean separation from service.  Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Code Section 409A (1) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year, (2) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (3) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.  Each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments.
 

-13-

 

 

 
(h)          Waiver.  Either party may waive compliance by the other party with
any provision of this Agreement.  The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  No waiver of any
provision shall be construed as a waiver of any other provision.  Any waiver
must be in writing.
 
(i)           Separability.  If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement.  In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.
 
(j)           Counterparts.  This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart.  Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.
 
(k)          Advice of Counsel.  Both parties hereto acknowledge that they have
had the opportunity to seek  advice of counsel before entering into this
Agreement, have fully read the Agreement and understand the meaning and import
of all the terms hereof.
 

-14-

 

 

 
(l)           Assignment.  The Executive may not assign any of his rights or
delegate any of his duties under this Agreement.  This Agreement shall inure to
the benefit of the Company and its successors and assigns.
 
[Remainder of page intentionally left blank.]
 

-15-

 

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

         
ACETO CORPORATION
            By:  /s/ Albert L. Eilender      
Albert L. Eilender
      Chairman                /s/ Salvatore Guccione     Salvatore Guccione    
President & Chief Executive Officer  

 

 

 